163 F.3d 609
In re Harold Samuel WROBEL, Esq., Admitted to the Bar of theNinth Circuit:  December 20, 1985.
No. 97-80573.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 9, 1998.Decided April 21, 1998.

Before FARRIS, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.

ORDER OF SUSPENSION

1
Harold Samuel Wrobel has been convicted of a felony, and as a result he has been suspended from the practice of law in the State of California pending further proceedings.  See Cal.Bus. & Prof.Code § 6102(a).  After considering his response to our order to show cause and hearing argument, we reject any assertion that Wrobel's suspension is improper because his felony cannot have been one of moral turpitude.  We recognize that structuring currency transactions is not necessarily a crime of moral turpitude.  See Goldeshtein v. INS, 8 F.3d 645, 648 (9th Cir.1993).  That, however, is a far cry from saying that California cannot determine that the "circumstances of ... commission" of the felony by Wrobel did involve moral turpitude.  Cal.Bus. & Prof.Code § 6102(e).  Under the circumstances, we agree that an interim suspension is appropriate.


2
Therefore, we hereby suspend Harold Samuel Wrobel from practice before this court until such time as the Supreme Court of California, or the entity to which it has delegated its authority to act, takes further action.  See Fed.R.App.R. 46(b);  In re Rosenthal, 854 F.2d 1187, 1188 (9th Cir.1988).  When the action of the California Supreme Court, or other appropriate entity, has been brought to the attention of this court, we will take further action regarding Wrobel's practice before us.  The panel does not reserve jurisdiction over future proceedings.